745 N.W.2d 761 (2008)
Joann J. ADAMS, Plaintiff/Counter-Defendant-Appellee,
v.
Terrance J. ADAMS, Sandra M. Adams, Robert S. Adams and Mary Beth Adams, Defendants/Counter-Plaintiffs-Appellants.
Docket No. 135202. COA No. 274497.
Supreme Court of Michigan.
March 19, 2008.
On order of the Court, the application for leave to appeal the September 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.